DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on November 25, 2020. Claim(s) 1-20 are pending. Claim(s) 4-9, 12, and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of Group I drawn to a method for deterring the feeding of one or more insect pests selected from the group consisting of Hemiptera, Lepidoptera and Coleoptera and election of species of delta dodecalactone (compound) of the restriction requirement in the reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The requirement is deemed proper and is therefore made FINAL. Claim(s) 1-3, 10, 11, 13, and 17-20 are examined herein insofar as they read on the elected invention and species. The elected species was found free of the art, therefore the search was expanded to a genus encompassing the elected specie.


Claim Objections
 	Claims 13 is objected to because of the following informalities: claim is missing a period at the end of the claim. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


 	Claims 1-3, 10, 11, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,924,718. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of deterring the feeding of one or more insect pests selected from the group consisting of Hemiptera, Lepidoptera and Coleoptera, said method comprising: contacting of the pests with an effective amount of a formulation comprising at least one of the compounds of the structure (I). The patented claims teach method for the control or repellency of one or more of insects selected from the group of biting flies, house flies, ticks, ants, fleas, biting midges, cockroaches, spiders and stink bugs, the method comprising bringing the insects into contact with an inhibitory effective amount of a select group of compounds which are embraced by formula I of the instant invention. The order Hemipteran includes pests such as stink bugs [0004]. 
 	To one skilled in the art would have found it obvious to deter the feeding of the stink bug on a plant because it is well known that stink bugs eat tomato plants.  Thus, 
One skilled in the art at the time of the invention would have found it obvious to wherein at least one of the compounds of the structure I is present in said formulation in an amount sufficient to provide increased pest repellency or mortality over control pest repellency or mortality of at least 1% because it is the same compound and is effective in deterring feeding of the claimed pest.  Thus, the same compound will have the same effect upon administration to the crop and it is well within the skill of the art to determine the effective amount through routine experimentation.
To one skilled in the art would have found it obvious to wherein the formulation is used to treat food or crops from about 0.05 to about 250 mg/sq in. of the compound of structure I thereon because it is well within the skill of the art to determine the effective amount of the insecticide for the crop needing protection through routine experimentation.
 	The patented claims are embraced by the instant claims, therefore the two inventions overlap highly in scope.

	Claims 1-3, 10, 11, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,111,429.
 	Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of deterring the feeding of one or more insect pests selected from the group consisting of Hemiptera, Lepidoptera and Coleoptera, said method comprising: contacting of the pests with an effective amount of 

 	Claims 1-3, 10, 11, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 16 of U.S. Patent No. 10,624,341. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of deterring the feeding of one or more insect pests selected from the group consisting of Hemiptera, Lepidoptera and Coleoptera, said method comprising: contacting of the pests with an effective amount of a formulation comprising at least one of the compounds of the structure (I). The patented claims teach a method for killing one or more agricultural pests, the method comprising bringing the agricultural pests into contact with a toxic amount of a formulation comprising an effective amount of formula I of the instant 

 	
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10, 11, 13, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for deterring the feeding of one or more agricultural pests selected from the Tineola, Sitotroga, Sitophilus, Cydia, Grapholita, Ostrinia, Plodia, Galleria, Manduca, Hyphantria, Lymantria, Agrotis, Trichoplusia, Spodoptera, Helicoverpa, Heliothis, Leptinotarsa, Popillia, Ips, Anthonomus, Cyclas, Crioceris, Oryzaephilus, Oulema, Anoplophora, Stegobium, Agroites, Agrilus,, Epilachna, Dermestes, Lygus, Blissus, Euschistus, Nezara, Homalodisca, Circulifer, Typhlocyba, Diaphorina, Bactericera, Bemisia, Trialeurodes, Myzus, Aphis, Maerosiphum, Eriosoma, and Dysaphis with some of the compounds of formula I (compounds of claim 12-16), does not reasonably all Hemiptera, Lepidoptera and Coleopteran pests with all of the compounds of formula I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required:
(1) The breadth of the claims
(2) The nature of the invention

(4) The level of one of ordinary skill
(5)  The level of predictability in the art
(6)  The amount of direction provided by the inventor
(7) The existence of working examples
(8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) The breadth of the claims
The instantly claimed invention are drawn to a method for deterring the feeding of one or more agricultural pests selected from the group consisting of Hemiptera, Lepidoptera and Coleopteran on food or crops by contacting the pests with a formulation consisting essentially of at least one compound of structure I.  
The scope of the compounds range from five and six membered carbocyclic or heterocyclic rings that can be alcohols, ketones, esters or ethers.   

(2) The nature of the invention:
The instantly disclosed invention is a method for deterring the feeding of one or more agricultural pests selected from the group consisting of Hemiptera, Lepidoptera and Coleopteran on food or crops by contacting the pests with a formulation consisting essentially of at least one compound of structure I.  


(3) The state of the Prior Art:
Many of the claimed compounds are novel, specifically for the use as an insecticide.  Although there are some compounds that are not novel for the use as an insecticide.  For instance, gamma-dodecalactone is known to be used as an odorant to attract codling moths to an insecticide for pest control (WO 2008/012756; see abstract; page 3, second paragraph; and page 10, table 3) of record.  Szczepanik (Polish J. of Environ.Stud., 2009, vol. 18, no. 6, pp. 1107-1112) of record teach that the compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 actually attracts the Colorado Potato Beetle (i.e. coleoptera) Polish J. of Environ. Stud., 2006, vol. 15, no. 4, pp. 549-556) of record teach that the compound 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
has deterrent properties for the Colorado Potato Beetle for both the larvae and the adults (see Figure 3 and Table 2).
Due to the large genus of compounds instantly claimed and the teachings above, it is not predictable that the entire genus of compounds will deter the feeding of the claimed pests.  
Further, it is known that “seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response).  In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound.  It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound.  Thus, although the new analog may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable” (J. G. Cannon Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784) of record.  

(4) The skill of those in the art:
The skill of those in the art is expected to be high, requiring advanced training in chemistry, pesticides and agriculture.

 (5) The level of predictability in the art:
Since there are compounds that attract and deter pests from feeding that are similar in structure or/and are encompassed in the claimed compounds, one cannot predict which compounds or structural feature demonstrates the ability to effectively deter the claimed pest as well as increase pest repellency or morality over control of at least 1%.

(6) The amount of direction provided:
While the feeding deterrence of crops by agricultural pests from Hemiptera, Lepidoptera and Coleopteran with the compounds of structure I (see pages 2-4 of the specification) is discussed in broad terms the actual effectiveness of the entire breadth of the compounds of structure I has not been established.  
(7) Working examples:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.  The compounds of structure I are broader then the compounds represented to provide a varying degree of deterrence.  The diversity of compounds of structure I of the instantly claimed indications, and the deterrence of feeding of the claimed pests, is not well represented, so the experimentation required to practice the instant invention would be egregious.
(8) The quantity of experimentation needed:
Given the fact that, similar compounds are known to attract the same types of claimed pests in larvae form but mildly in adult form one skilled in the art would not know which structural characteristics that actually provide feeding deterrence and at what stage of each insect of the broad genus of pest.  Thus, the quantity of experimentation needed is expected to be great.  
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Genentech, 108 F. 3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable.
In conclusion, the applicant is enabled for deterring the feeding of the claimed pests with the subgenus of compounds of those demonstrating feeding deterrence of the Tineola, Sitotroga, Sitophilus, Cydia, Grapholita, Ostrinia, Plodia, Galleria, Manduca, Hyphantria, Lymantria, Agrotis, Trichoplusia, Spodoptera, Helicoverpa, Heliothis, Leptinotarsa, Popillia, Ips, Anthonomus, Cyclas, Crioceris, Oryzaephilus, Oulema, Anoplophora, Stegobium, Agroites, Agrilus,, Epilachna, Dermestes, Lygus, Blissus, Euschistus, Nezara, Homalodisca, Circulifer, Typhlocyba, Diaphorina, Bactericera, any Hemiptera, Lepidoptera and Coleopteran with all of the diverse compounds of structure I.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 10, 11 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gabrys (Polish J. of Environ. Stud., 2006,, vol. 15, no. 4, pp. 549-556) of record.

Gabrys teaches that the compound 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
has deterrent properties for the Colorado Potato Beetle for both the larvae and the adults (see Figure 3 and Table 2).  The compounds were made in a 0.1% ethanolic solution and applied on the Chinese cabbage (i.e crop) or potato leaves at 0.01 ml/cm2 of the leaf for example (see page 51, Aphids and Colorado Potato Beetle).
 	Claims 1-3, 17, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brunissen (J Appl Entomol, 2010, pp. 562-571).

	Brunissen teaches that methyl jasmonate (MeJA) deterred the feeding of aphids on potato plants when applied to the plant (see page 567, discussion, first paragraph, and page 564, first paragraph) at more than 1% over control (see table 1, salivation phase and each ingestion phase and Figure 2).
 	Thus the cited art anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabrys (Polish J. of Environ. Stud., 2006, vol. 15, no. 4, pp. 549-556) as applied to claims 1-3, 10, 11 and 17 in the 102 rejection above.

Gabrys is discussed above. 
Gabrys does not teach wherein at least one of the compounds of the structure I is present in said formulation in an amount sufficient to provide increased pest 
One skilled in the art at the time of the invention would have found it obvious and motivated to wherein at least one of the compounds of the structure I is present in said formulation in an amount sufficient to provide increased pest repellency or mortality over control pest repellency or mortality of at least 1% because it is the same compound and is effective in deterring feeding of the claimed pest.  Thus, the same compound will have the same effect upon administration to the crop and it is well within the skill of the art to determine the effective amount through routine experimentation.
To one skilled in the art would have found it obvious and motivated to wherein the formulation is used to treat food or crops from about 0.05 to about 250 mg/sq in. of the compound of structure I thereon because it is well within the skill of the art to determine the effective amount of the insecticide for the crop needing protection through routine experimentation. 

	Claims 1-3, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cargeeg (US 2012/0077674 A1) of record in view of Nauen (Pesticide Biochemistry and Physiology, 2003, vol. 76, issue 2, pp. 55-69) of record. 

Cargeeg teaches that methods and compositions containing jasmonates or related compounds for promoting biodefence activity in crops (see title and abstract). Jasmonate related compounds include jasmonate analogues such as methyl jasmonate and derivatives thereof (see paragraph 13; addresses compounds of claims 
Cargeeg does not specifically teach that the pest is deterred from feeding (claim 1); that the pest is specifically an aphid (claim 2); wherein at least one of the compounds of the structure I is present in said formulation in an amount sufficient to provide increased pest repellency or mortality over control pest repellency or mortality of at least 1% (claim 19); or the crop is applied from about 0.05 to about 250 mg/sq.in. (claim 20).
Nauen teaches that neonicotinoid insecticide such as thiamethoxam is known as an insecticide against the hemipteran pest species such as aphids, whiteflies and planthoppers, but also control coleopteran and lepidopteran pest species (see abstract). Thiamethoxam treat plants control the leaf feeding of pests on cotton plants (see discussion).
One skilled in the art at the time of the invention would have found it obvious and motivated to deter feeding of the insect, specifically an aphid because of the following: 1) Cargeeg teaches that methyl jasmonate or a related compound can be combined with the insecticide thiamethoxam; and 2) thiamethoxam is known to deter feeding of insects and can be used to control aphids, which feed on cotton plants. 
One skilled in the art at the time of the invention would have found it obvious and motivated to wherein at least one of the compounds of the structure I is present in said formulation in an amount sufficient to provide increased pest repellency or mortality over 
To one skilled in the art would have found it obvious and motivated to wherein the formulation is used to treat food or crops from about 0.05 to about 250 mg/sq in. of the compound of structure I thereon because it is well within the skill of the art to determine the effective amount of the insecticide for the crop needing protection through routine experimentation. 
Thus based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.


	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cargeeg (US 2012/0077674 A1) of record in view of Nauen (Pesticide Biochemistry and Physiology, 2003, vol. 76, issue 2, pp. 55-69) of record as applied to claims 1-3, 17, 19, and 20 above in further view of Sheridan (J. Chem. Inf. Comput. Sci., 2002, vol. 42, no. 1, pp. 103-108) of record.

The teachings of Cargeeg and Nauen are discussed above.
Cargeeg and Nauen do not teach methyl dihydrojasmonate.


One skilled in the art at the time of the invention would have found it obvious and motivated to use methyl dihydro jasmonate because of the following: 1) Cargeeg teaches the use of methyl jasmonate as a pesticide and teaches that related compounds can be used as well; 2) methyl dihydro jasmonate differ by the dehydration of one of the CH2-CH2 bonds; and 3) Sheridan teaches that this substitution is a common replacement. Thus, one skilled in the art would expect that methyl dihydro jasmonate would be a “related compound” to methyl jasmonate and have similar activities as an insecticide.
Thus based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.


	Claim 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunissen (J. Appl. Entomol, 2010, pp. 562-571) as applied to claims 1-3, 17, and 19 above. 

Brunissen is discussed above. 
Brunissen does not teach wherein the crop is applied from about 0.05 to about 250 mg/sq.in. (as required by claim 20).

Thus based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.

Conclusion
Claims 1-3, 10, 11, 13, and 17-20 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is 571-270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627